DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending.
The claim objections have been withdrawn in view of the claim amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/21has been entered.

Response to Arguments
Applicant's arguments filed on 08/23/21  have been fully considered but are moot in view of the new grounds of rejection presented below in view of newly found prior art Ito.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 26-29, 31-32, 34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140365060) in view of Ito (US 20090279118).

Claim 21, Yamamoto discloses A method, comprising: 
receiving voice data from a voice-capturing endpoint including voice recognition technology housed within the voice-capturing endpoint; (e.g. ¶114-116, 120: receiving voice signal of the user A from self-propelled image forming apparatus 30B including a microphone 88 that picks up a voice of the user and converts the voice into a voice signal for voice recognition by a voice processor 90 of the self-propelled image forming apparatus 30B)
receiving an identifier (ID) associated with a device within proximity to the voice-capturing endpoint; (e.g. ¶35-36, 45, 117: receiving a MAC address of a portable terminal 20 which allows the portable terminal 20 to be uniquely specified…the self-propelled image forming apparatus 30B has already moved to a position near the portable terminal 20 (user A))
authenticating the device associated with the ID; (e.g. ¶35, 41, 45, 121: Identification information specific to a device, such as a media access control (MAC) address which is a physical address, is assigned to the network hardware of the portable terminal 20. The information such as a MAC address allows the portable terminal 20 to be uniquely specified…the MAC address of the 
generating authentication information based at least in part on the voice data and the authenticating the device associated with the ID; (e.g. ¶121-122: the authentication unit 104 of the server specifies the portable terminal 20 by means of the MAC address of the portable terminal 20 and authenticates the user A by checking the registered authentication information (registered voice signal of the user A) associated with the MAC address of the portable terminal 20 against the voice signal of the user A to obtain an authenticated result)
receiving a voice command, via the voice-capturing endpoint, to access a voice-based service operating in a service provider environment; and (e.g. ¶115, 120: receiving a voice specifying an instruction to access a service (move, this way, come, halt, stop and perform printing) to the self-propelled image apparatus 30B)
determining, based on the voice command and the authentication information generated based at least in part on the voice data and the authenticating the device associated with the ID, to execute the voice command according to a policy associated with the voice-based service. (e.g. ¶121-123: if the user A is authenticated, the communication unit 102 of the server 100 transmits information indicating the authenticated result to the self-propelled image forming apparatus 30B instructing the self-propelled image forming apparatus 30B to perform the service instructed by the voice)
Although Yamamoto discloses receiving an identifier (ID) associated with a device within proximity to the voice-capturing endpoint (see above), Yamamoto does not appear to explicitly disclose but Ito discloses the identifier (ID) is received from the voice-capturing endpoint (e.g. figs. 5-6, 11, ¶33, 36, 54, 71: receiving terminal ID of viewing terminal 1 from MFP 2, an apparatus that is provided with at least functions of a printing apparatus and a telephone where a handset 43 of the MFP 2 inputs and outputs voice).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ito into the invention of Yamamoto for the purpose of enabling the self-propelled image forming apparatus to communicate the identification of the portable terminal to the server to request approval thereby increasing the convenience and flexibility of the system.

Claim 22, Yamamoto-Ito discloses The method of claim 21, (see above) and Yamamoto does not appear to explicitly disclose, in this description or embodiment, receiving another identifier (ID) from the voice-capturing endpoint in communication with the voice-based service, wherein the another ID is associated with a user within proximity to the voice-capturing endpoint; and generating the authentication information based at least in part on authenticating the user associated with the another ID.
However, Yamamoto discloses “The above-described first to fifth exemplary embodiments may be combined in any manner” (¶127) and in a third exemplary embodiment Yamamoto discloses:
 receiving another identifier (ID) from the voice-capturing endpoint in communication with the voice-based service, wherein the another ID is associated with a user within proximity to the voice-capturing endpoint; and (e.g. ¶87, 93)
generating the authentication information based at least in part on authenticating the user associated with the another ID. (e.g. ¶94-95)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of these embodiments described by Yamamoto into the invention of Yamamoto-Ito for the purpose of strengthening the authentication process with an additional authentication factor thereby increasing the security of the system (Yamamoto, ¶97).

Claim 26, Yamamoto-Ito discloses The method of claim 21, further comprising: delegating authority to a user or the device associated with the ID for providing the access to the voice-based service operating in the service provider environment. (Yamamoto, e.g. ¶122-123)

Claim 27, Yamamoto-Ito discloses The method of claim 21, further comprising: comparing current biometric data to a sample of previously acquired biometric data to generate the authentication information. (Yamamoto, e.g. ¶121-122)

Claim 28, Yamamoto-Ito discloses The method of claim 21, further comprising: registering the policy to allow access to the voice-based service operating in a service provider environment. (Yamamoto, e.g. ¶122-123)

Claim 29, Yamamoto-Ito discloses The method of claim 21, further comprising: providing an authenticated confidence level indication with the authentication information. (Yamamoto, e.g. ¶121-123, 125)

Claim 31, Yamamoto discloses At least one non-transitory machine readable storage medium having instructions embodied thereon, the instructions when executed cause one or more processors to: 
receive an identifier (ID), wherein the ID is associated with a device within proximity to the voice-capturing endpoint; (e.g. ¶35-36, 45, 117: receiving a MAC address of a portable terminal 20 which allows the portable terminal 20 to be uniquely specified…the self-propelled image forming apparatus 30B has already moved to a position near the portable terminal 20 (user A))
generate authentication information based at least in part on the ID associated with the device; (e.g. ¶121-122: the authentication unit 104 of the server specifies the portable terminal 20 by means of the MAC address of the portable terminal 20 and authenticates the user A by checking the registered authentication information (registered voice signal of the user A) associated with the MAC address of the portable terminal 20 against the voice signal of the user A to obtain an authenticated result)
receive a voice command, via a microphone of the voice-capturing endpoint, to access a voice- based service operating in a service provider environment; and (e.g. ¶113-115, 120: receiving a voice specifying an instruction to access a service (move, this way, come, halt, stop and perform printing) via microphone 88 of the self-propelled image apparatus 30B)
determine, based on the voice command and the authentication information generated based on the ID associated with the device, to execute the voice command according to a policy associated with the voice-based service. (e.g. ¶121-123: if the user A is authenticated, the communication unit 102 of the server 100 transmits information indicating the authenticated result to the self-propelled image forming apparatus 30B instructing the self-propelled image forming apparatus 30B to perform the service instructed by the voice)
Although Yamamoto discloses receiving an identifier (ID) where the ID is associated with a device within proximity to the voice-capturing endpoint (see above), Yamamoto does not appear to explicitly disclose but Ito discloses the identifier (ID) is received from the voice-capturing endpoint (e.g. figs. 5-6, 11, ¶33, 36, 54, 71: receiving terminal ID of viewing terminal 1 from MFP 2, an apparatus that is provided with at least functions of a printing apparatus and a telephone where a handset 43 of the MFP 2 inputs and outputs voice).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ito into the invention of Yamamoto for the purpose of enabling the self-propelled image forming apparatus to communicate the identification of the portable terminal to the server to request approval thereby increasing the convenience and flexibility of the system.

Claim 32, Yamamoto-Ito discloses The at least one non-transitory machine readable storage medium of claim 31 having further instructions embodied thereon, wherein the further instructions when executed cause the one or more processors to: receive voice data from the voice-capturing endpoint; and generate the authentication information based at least in part on the voice data. (Yamamoto, e.g. ¶120-122)

Claim 34, this claim is rejected for similar reasons as in claim 27.

Claim 36, Yamamoto discloses A system, comprising: 
a voice-capturing endpoint including a microphone, the voice-capturing endpoint being in communication with a voice-based service operating in a service provider environment; and (e.g. ¶113-116, 122: self-propelled image forming apparatus 30B including microphone 88 to receive a voice specifying an instruction (move, this way, come, halt, stop and perform printing))
one or more computing devices in the service provider environment in communication with the voice-based service, wherein the one or more computing devices comprises comprise instructions that when executed: (e.g. figs. 1-3, ¶39, 113, 122: server 100 and communication control apparatus 12)
receive voice data from the voice-capturing endpoint; (e.g. ¶120: receiving voice signal of the user A)
receive an identifier (ID) associated with a device within proximity to the voice-capturing endpoint; (e.g. ¶35-36, 45, 117: receiving a MAC address of a portable terminal 20 which allows the portable terminal 20 to be uniquely specified…the self-propelled image forming apparatus 30B has already moved to a position near the portable terminal 20 (user A))
generate authentication information based at least in part on the voice data and the ID associated with the device; (e.g. ¶121-122: the authentication unit 104 of the server specifies the portable terminal 20 by means of the MAC address of the portable terminal 20 and authenticates the user A by checking the registered authentication information (registered voice signal of the user A) associated with the MAC address of the portable terminal 20 against the voice signal of the user A transmitted from the communication control apparatus 2 to obtain an authenticated result)
receive a voice command and the authentication information, via the voice-capturing endpoint, to access the voice-based service operating in the service provider environment; and (e.g. ¶115, 120: receiving a voice specifying an instruction to access a service (move, this way, come, halt, stop and perform printing) to the self-propelled image apparatus 30B)
determine, based on the voice command and the authentication information generated based at least in part on the voice data and the ID associated with the device, to execute the voice command according to a policy associated with the voice-based service. (e.g. ¶121-123: if the user A is authenticated, the communication unit 102 of the server 100 transmits information indicating the authenticated result to the self-propelled image forming apparatus 30B instructing the self-propelled image forming apparatus 30B to perform the service instructed by the voice)
Although Yamamoto discloses receiving an identifier (ID) associated with a device within proximity to the voice-capturing endpoint (see above), Yamamoto does not appear to explicitly disclose but Ito discloses the identifier (ID) is received from the voice-capturing endpoint (e.g. figs. 5-6, 11, ¶33, 36, 54, 71: receiving terminal ID of viewing terminal 1 from MFP 2, an apparatus that is provided with at least functions of a printing apparatus and a telephone where a handset 43 of the MFP 2 inputs and outputs voice).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ito into the invention of Yamamoto for the purpose of enabling the self-propelled image forming apparatus to communicate the identification of the portable terminal to the server to request approval thereby increasing the convenience and flexibility of the system.

Claim 37, this claim is rejected for similar reasons as in claim 22.

Claims 23, 25, 30, 33, 38, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140365060) in view of Ito (US 20090279118) and further in view of Johnson (US 9548979).

Claim 23, Yamamoto-Ito discloses The method of claim 21, further comprising: 
receiving biometric data; (Yamamoto, e.g. ¶120) 
associating the biometric data with the ID from the voice-capturing endpoint, wherein the biometric data includes the voice data, fingerprint data, facial recognition, or eye data; and authenticating the biometric data to generate the authentication information, wherein the authentication information includes an authentication token and provides access to an account or enables the user to be an authenticated user. (Yamamoto, e.g. ¶121-122 and Ito, e.g. figs. 5-6, 11, ¶33, 36, 54, 71).  Same motivation as in claim 21 would apply.
Although Yamamoto discloses receiving biometric data (see above) and receiving authentication information from the portable terminal 20 (e.g. ¶72), Yamamoto does not appear to explicitly disclose but Johnson discloses receiving biometric data from the device (e.g. col. 9, ll. 32-56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Johnson into the invention of Yamamoto-Ito for the purpose of enabling a device associated with the user to collect biometric information from the user thereby increasing the convenience and flexibility of the system.

Claim 25, Yamamoto-Ito discloses The method of claim 21, (see above) and does not appear to explicitly disclose, in this description or embodiment, receiving account credentials from the device to access the voice-based service, wherein the account credentials include login information; sending an authentication request to the device via the voice-capturing endpoint; and receiving, via the voice-capturing endpoint, a response according to the authentication request.
However, Yamamoto discloses “The above-described first to fifth exemplary embodiments may be combined in any manner” (¶127) and in a first exemplary embodiment Yamamoto discloses receiving account credentials from the device to access the voice-based service, wherein the account credentials include login information (e.g. ¶72).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of these embodiments described by Yamamoto into the invention of Yamamoto-Ito for the purpose of strengthening the authentication process with an additional authentication factor thereby increasing the security of the system (Yamamoto, ¶73).
Johnson discloses sending an authentication request to the device via the voice-capturing endpoint; and receiving, via the voice-capturing endpoint, a response according to the authentication request. (e.g. col. 8, ll. 59-col. 9, ll. 3, col. 11, ll. 47-56, col. 13, ll. 45-53)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Johnson into the invention of Yamamoto-Ito for the purpose of requesting additional credentials upon determining that additional credentials are needed to provide an assurance of the user’s identity (Johnson, col. 11, ll. 53-56).

Claim 30, Yamamoto-Ito discloses The method of claim 21, (see above) and does not appear to explicitly disclose but Johnson discloses providing one or more authentication challenges via the voice-capturing endpoint; receiving an authentication challenge voice data response via the voice-capturing endpoint; and determining the authentication challenge voice data response correlates to the one or more authentication challenges. (e.g. col. 8, ll. 59-col. 9, ll. 3, col. 11, ll. 47-56, col. 13, ll. 45-64)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Johnson into the invention of Yamamoto-Ito for the purpose of requesting additional credentials upon determining that additional credentials are needed to provide an assurance of the user’s identity (Johnson, col. 11, ll. 53-56).

Claim 33, this claim is rejected for similar reasons as in claim 23.

Claim 38, this claim is rejected for similar reasons as in claim 23.

Claim 39, this claim is rejected for similar reasons as in claim 25.

Claim 40, this claim is rejected for similar reasons as in claim 30.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140365060) in view of Ito (US 20090279118) and further in view of  Chandrasekaran (US 20170245101).

Claim 24, Yamamoto-Ito discloses The method of claim 21, (see above) and does not explicitly disclose but Chandrasekaran discloses determining the device is in physical proximity to the voice-capturing endpoint based on the device receiving an identifier from a communication beacon. (e.g. ¶4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chandrasekaran into the invention of Yamamoto-Ito for the purpose of providing services to the user while the user is at a location (Chandrasekaran, ¶4).

Claim 35, this claim is rejected for similar reasons as in claim 24.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20140109210 discloses methods and systems for automatic setup and initiation of meeting resources employing identification of individuals using RFID cards and voice.

US 20140004826 discloses system and method of speaker recognition that combines a unique identifier for a communications device with pre-stored voice recognition information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436